Citation Nr: 0735379	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part, denied entitlement to a rating in excess 
of 30 percent for the veteran's PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability or productivity; the 
occupational and social impairment from the disability does 
not more nearly approximate deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
but not higher, for PTSD have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
an increased evaluation.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, although the RO did not 
specifically request that the appellant submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
advised that he should submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the October 2003 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being granted, the RO will have the opportunity to provide 
the veteran with notice concerning the effective date and 
increased rating elements of the claim prior to implementing 
the Board's decision.  Therefore, the veteran is not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC).  
Additionally, the veteran has been provided a proper VA 
examination to determine the severity of his PTSD.  The 
veteran's most recent VA examination was conducted in 
December 2003.  He has not alleged, and there is no other 
evidence, that his PTSD has worsened since the examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding 
that mere passage of time does not require a new examination, 
rather there must be evidence of a change in the disability)

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection was granted for the veteran's PTSD in a 
November 1995 rating decision.  At that time, a 10 percent 
disability rating was assigned, effective February 21, 1995.  
The veteran's current 30 percent rating was assigned in a 
December 2000 rating decision, effective November 7, 1996.  
His current claim for an increased rating was received in 
October 2003.

Outpatient treatment records from the VAMC dated from October 
2002 to November 2003 show that the veteran's PTSD was 
consistently found to be stable.  In August 2003 he was noted 
to be relatively free of symptoms.  

The record also contains an October 2003 letter from the 
veteran's private physician noting that he had recently 
examined the veteran.  The veteran reported daily intrusive 
thoughts, flashbacks, and detachment and estrangement from 
others.  The physician also stated that the veteran had 
intermittent sleep disturbance, angry outbursts, 
concentration problems, hypervigilance, and an exaggerated 
startle response.  The veteran reported a history of passive 
suicidal ideation and thoughts of death.  He also experienced 
occasional visual illusions and hallucinations.  The veteran 
was currently employed, but during his free time preferred 
not to interact with others.  At the time of the physician's 
examination, the veteran had normal speech, an anxious mood, 
and linear thought processes.  He did not have 
hallucinations, delusions, or suicidal or homicidal ideation.  
His cognition was intact and his judgment and insight were 
fair.  The veteran's doctor concluded that he was severely 
compromised in his ability to sustain social and work 
relationships.  In addition, he found that the veteran was 
unemployable and totally disabled and assigned a GAF score of 
35.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Id.

In response to his claim for an increased rating the veteran 
was provided a VA psychological examination in December 2003.  
The veteran was noted to be alert and cooperative with no 
bizarre motor movements.  His affect was appropriate and his 
mood was a bit tense.  No impairment to thought processes or 
communication was noted.  He reported having intrusive 
thoughts, occasional flashbacks, and being easily startled.  
His sleep was sporadic with nightmares two to three times a 
week. The veteran stated that he was anxious, hypervigilant, 
was uncomfortable in crowds, and had trouble with his temper.  
He denied suicidal ideation and panic attacks.  The veteran 
stated that he liked his job with the North Carolina Housing 
Department and that he had worked there for 16 years.  He had 
been married twice and had two children from his first 
marriage.  He stated that he was getting closer to his 
children.  

The examiner noted that the veteran had some social 
relationships as well as some constructive recreational and 
leisure pursuits as he lived with his current wife, attended 
church, participated in some volunteer work, and had a few 
friends.  The veteran denied having hallucinations and 
delusions.  His memory, both remote and recent, was found to 
be good and his judgment appeared adequate.  The diagnosis 
was PTSD and a GAF score of 55 was assigned.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 


Analysis

There is some conflict among the medical evidence as to the 
severity of the veteran's PTSD.  While the October 2003 
letter from the veteran's private physician noted that the 
veteran was unemployable and severely compromised in his 
ability to sustain social and work relationships, the VAMC 
treatment records from August 2003 state that the veteran's 
PTSD was relatively symptom-free.  In addition, during his 
December 2003 VA psychological examination, the veteran 
reported that he had been fully employed for 16 years and 
that he enjoyed his job.  Furthermore, the veteran stated 
that he had some friends, did volunteer work, and attended 
church.  The veteran's private physician assigned a GAF score 
of 35, consistent with major impairment in several areas, and 
the VA examiner assigned a GAF score of 55, consistent with 
moderate symptoms.  

Given the veteran's employment history and the findings on 
outpatient treatment and VA examination the private 
physician's opinion that the veteran was unemployable and 
experiencing severe disability does not seem credible.  

During his private psychological examination, the veteran 
reported a past history of passive social ideation and 
occasional visions and hallucinations, although none were 
currently present at the time of the examination.  While the 
evidence does not show that the veteran experiences flattened 
affect; or circumstantial, circumlocutory, or stereotyped 
speech; the veteran has frequent nightmares and sleep 
problems associated with his PTSD.  In addition, he has 
consistently reported experiencing flashbacks, intrusive 
thoughts, and problems managing his temper.  The Board finds 
that the preponderance of the evidence establishes that the 
veteran's PTSD most nearly approximates occupational and 
social impairment with reduced reliability or productivity.  
Therefore, an increased rating of 50 percent is warranted.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

While the veteran's private physician stated that the veteran 
was unemployable, the most VA examination shows that the 
veteran had maintained the same employment for many years, 
enjoyed this work, and had no identified impairment in this 
area. Similarly, his family relationships were reported to be 
well functioning.  The VA examiner described the veteran's 
judgment as adequate and found no impairment in thought 
processes.  The veteran has not attempted schooling, and no 
impairment has been identified in this area.  In sum, the 
weight of the evidence is against a finding that there are 
deficiencies in most of the areas needed for a 70 percent 
rating.  


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


